PER CURIAM.
This court has previously held that mere evidence of the purchase price of an electronic device is insufficient to establish its current value. Lucky v. State, 25 So.3d 691, 691 (Fla. 4th DCA 2010). In the instant case, the only evidence offered to establish the value of a cell phone, which had been purchased a year and a half prior to the theft, was the owner’s testimony of the purchase price. As a result, the value of the cell phone at the time of the theft could not be established. Thus, the evidence was insufficient to prove grand theft. All other elements of theft were supported by sufficient evidence.
For the reasons set forth above, we reverse and remand to the trial court for entry of a judgment for petit theft in accordance with section 924.34, Florida Statutes (2006).
WARNER, DAMOORGIAN and CONNER, JJ., concur.